DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
1.	Applicant's arguments filed 26 August 2021 have been fully considered but are not persuasive. The new limitation is disclosed in alternate embodiments of the primary reference Konigorski (see P61, claim 14, etc). The new limitation is also well known in the art (see for example, figures in cited documents such as Byers).


Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.

3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 31-52 and 54 rejected under 35 U.S.C. 103 as being unpatentable over Konigorski et al. (U.S. Patent Application Publication # 2015/0251561).

Regarding claims 31 and 43, Konigorski discloses a landing system (figs 1-3 and 5, P62, 13, 60, etc), comprising: 
an unmanned aerial vehicle (UAV) (P62, 13, 60) configured to emit a first magnetic field (figs 1-3 and 5, abstract, P14, 29, 45, 52-53, 60, 62, etc); 
a docking station configured to emit a second magnetic field opposing the first magnetic field, wherein the first magnetic field and the second magnetic field cooperatively generate a magnetic levitation force (figs 1-3 and 5, abstract, P14, 29, 45, 52-53, 60, 62, etc); and 
a processor configured to: receive a landing request from the UAV or a landing command from the docking station (figs 1-3 and 5, P14, 45, 52-53, 60, 62, etc), wherein the landing request or the landing command comprises location information used to determine whether the UAV is in an effective range of the docking station (claim 21, etc); and 
control the magnetic levitation force to land the UAV onto the docking station such that the UAV contacts the docking station (P61, 18, claim 14, etc: in alternate embodiments, aerial vehicle makes physical contact with guide path/docking station) when the UAV is within the effective range of the docking station (claim 21, etc: activate 
Konigorski does not explicitly disclose in his main embodiment that his aerial vehicle is unmanned. However, he discloses the unmanned aerial vehicle in an alternate embodiment (P62, 13, 60, etc). 
It would have been obvious before the effective filing date of the claimed invention for Konigorski to use an unmanned aerial vehicle, as taught by Konigorski in an alternate embodiment, in order to apply the magnetic levitation to an unmanned vehicle, and/or to eliminate the costs associated with a pilot, with predictable results.  

Regarding claim 32, Konigorski further discloses that the processor is disposed on the UAV, the docking station, or a remote device (figs 6-7, P58, etc).

Regarding claims 33 and 44, Konigorski further discloses that the first magnetic field is generated by a first magnetic arrangement disposed on the UAV and the second magnetic field is generated by a second magnetic arrangement disposed on the docking station, the first magnetic arrangement or the second magnetic arrangement comprising one or more of a permanent magnet and/or an adjustable magnet including an electromagnet (figs 1-3 and 5, abstract, P14, 29, 45, 52-53, 60, 62, etc).

Regarding claims 34 and 45, Konigorski further discloses that the location information includes one or more of global positioning system (GPS) data and visual positioning data, wherein the GPS data representing a location of the UAV and/or the 

Regarding claims 35 and 46, Konigorski further discloses that the effective range is formed by the second magnet field providing a half sphere boundary, a circular boundary, an elliptical boundary, or a rectangular boundary from the docking station (figs 1-5 and 8, claim 21, etc: boundary would be elliptical or rectangular boundary from the station).

Regarding claims 36 and 47, Konigorski further discloses that the processor is further configured to: control the magnetic levitation force by adjusting one or more of a frequency, a magnitude, a direction, and a distribution of the first magnetic field or the second magnetic field (figs 1-3 and 5, P14, 29, 45, 52-53, 60, 62, etc).

Regarding claims 37-38 and 48-49, Konigorski further discloses that the processor is further configured to: decrease or increase the frequency and/or the magnitude of the first magnetic field or the second magnetic field; or change the direction and/or the distribution of the first magnetic field or the second magnetic field (figs 1-3 and 5, P14, 29, 45, 52-53, 60, 62, etc).

Regarding claims 39 and 50, Konigorski further discloses that the processor is further configured to: initiate a protective measure for protecting one or more magnetic sensitive devices of the UAV when the UAV is within the effective range of the docking 

Regarding claims 40-41, 51-52, and 54, Konigorski further discloses that the protective measure comprises: activating a first magnetic shield associated with the UAV or a second magnetic shield associated with the docking station to cover the one or more magnetic sensitive devices, deactivating the one or more magnetic sensitive devices, shutting down a power of the UAV, or shutting down a power of propellers of the UAV (P29, 45, 58, 61, etc).

Regarding claim 42, Konigorski further discloses that the one or more magnetic sensitive devices comprise an image sensor including a high-definition image transferring sensor, or a position sensor including a GPS sensor or a compass (claim 21, etc: implicit).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Shelley Chen/
Patent Examiner
Art Unit 3663
November 20, 2021